Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 14-15, filed 2/22/2022, with respect to the rejections of claims 1, 3-5, 7, 8, 10, 12-14, 16-22 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Specifically, the examiner is persuaded that neither Peng, nor Liao, nor the other previously cited references disclose: “obtaining hardware processing capabilities of two communication parties in response to determining the application type is a real-time application type,” and “the real-time application type including a real-time video call application, and the two communication parties engage in the real-time video, call to each other as two call terminals: and”.  
However, upon further consideration, a new ground(s) of rejection is made in view of the newly found, prior art, Lamarca, US 2015/0052239 A1, and Fineberg, US 9,749,583 B1.
The examiner corroborates that the Ma reference is US 8,311,097.
Although, as pointed out by the applicant on page 15, Lee is directed to streaming video rather than video to conferencing, the examiner nevertheless maintains that Lee renders obvious the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 4, 10, 12, 13, 19, 20, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Peng, US 2010/0158136 A1, in view of Liao, US 9,832,540 B2, in view of Lamarca, US 2015/0052239 A1, in further view of Fineberg, US 9,749,583 B1.

Regarding claim 1, Peng discloses: a method, applied to a computer device, the method comprising:
obtaining an input video frame (See [0037]; image grabber 10 in figure 4 obtains a source image frame from an image sequence, which may be at a maximum resolution that video encoder 13 can handle.);
obtaining, in response to a target processing method corresponding to the input video frame being a downsampling processing method, a sampling parameter corresponding to the input video frame, and determining downsampling information corresponding to the input video frame according to the sampling parameter ([0075] discloses with respect to figure 11 performing a downsampling of a source image.  A sampling parameter corresponds to a header, which includes a scale element 103 , 
encoding the input video frame according to the downsampling information to obtain encoded data corresponding to the input video frame ([0041] discloses encoder 13 receives relay image frame therefrom, and compresses the relay image frame and outputs in compressed form to header packer 14, which also packages scale factor.).
	Peng does not disclose:
wherein determining the downsampling information comprises:
in response to determining the input video frame includes a B-frame, selecting a first downsampling proportion for the B-frame; and
in response to determining the input video frame includes a P-frame, selecting a second downsampling proportion for the P-frame, the second downsampling proportion is lower than the first downsampling proportion, and the first and the second downsampling proportions are part of the downsampling information; and; and
However, Liao discloses in a prior art reference directed to transcoding a source media format into a target format having a constant quality level, that it was known in the art that B-frames allow for more compression than either I-frames or P-frames, because of their higher use of spatial correlation, and that B-frames are never used as reference frames (Column 13, lines 1-15).
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to modify the disclosure of Peng to include the further features of using a higher downsampling ratio for B-frames than for P-frames, based on the disclosure of Liao that B and P-frames were known in the video compression art to have differing compression levels, with B-frames never serving as reference frames.  Such a teaching would have suggested to one of ordinary skill in the art to downscale the source image frames of Peng to differing degrees based on their frame type (e.g. B-
The combination of Peng, in view of Liao does not disclose:
wherein determining the downsampling information further comprises:
obtaining an application type corresponding to the input video frame, and
obtaining hardware processing capabilities of two communication parties in
response to determining the application type is a real-time application type, 
However Lamarca discloses in an analogous art directed to context-based spectrum management for wireless communication a determination module that determines level-of-service preference for a user device, in which the preference is associated with an application type (See [0016], where preference module is disclosed as storing quality preferences associated with applications.).  Lamarka further discloses a device capability determination module 206 at a client device 102, as shown in figure 2.
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to provide a preference determination module as disclosed in Lamarka, within the video processing method of Peng, in order to allow the resolution adjustment in Peng to occur based on a receiving client device’s application type running, in addition to the bandwidth considerations disclosed in Peng, thereby improving the encoder’s ability to adjust video quality as needed to changing 
The combination of Peng in view of Liao in view of Lamarka does not disclose explicitly
wherein determining the downsampling information further comprises:
the real-time application type including a real-time video call application, and the two communication parties engage in the real-time video call to each other as two call terminals: and
determining a downsampling method according to the hardware processing capabilities of the two communication parties;
However Fineberg discloses:
wherein determining the downsampling information further comprises:
obtaining an application type corresponding to the input video frame, and
obtaining hardware processing capabilities of two communication parties in
response to determining the application type is a real-time application type (See flowharct in figure 11, “establish a communication between two users” at 1102, and “determine device capabilities” at 1108, as a user moves to a new location.),
the real-time application type including a real-time video call application (See column 4, lines 25-29, ‘initiate a video call’.), and the two communication parties engage in the real-time video call to each other as two call terminals See figure 6, showing two users with functionally grouped devices allowing a two-way video call.): and
determining a downsampling method according to the hardware processing capabilities of the two communication parties (See column 21, lines 46-56, where “reducing a resolution” based on device capabilities.);
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to configure the video downsampling method of Peng in view of Liao in view of Fineberg in a two-way video call application, as suggested by Fineberg, to determine device capabilities, and to further determine a resolution based on device capabilities at both ends, in order to provide flexible and seamless communication in a video call context, by tracking and grouping devices based on their functions and capabilities (Fineberg column 2, 11-28).

Regarding claim 3, the combination of Peng in view of Liao in view of Lamarca in view of Fineberg discloses the limitations of claim 1, upon which depends claim 3.  This combination, specifically Peng, further discloses: the method according to claim 1, wherein the downsampling information comprises a downsampling proportion (As further disclosed in [0047], a predetermined factor scale element (1/k)^n is used for signaling a downsampling ratio.); the sampling parameter comprises at least one of: frame information of the input video frame and encoding information of a preceding video frame corresponding to the input video frame (See [0076] and [0077])

Regarding claim 4, the combination of Peng in view, in view of Liao in view of Lamarca in view of Fineberg discloses the limitations of claim 3, upon which depends claim 4.  This combination, specifically Peng, further discloses: the method according to claim 3, wherein the encoding information of the preceding video frame comprises resolution information of the preceding video frame ([0077] discloses encoding controller 12 retrieves previous frame stored in encoder 13, and sends commands to header packer to that the bit stream is output according to source image frame.)

Regarding claim 10, Peng discloses: a video decoding method, applied to a computer device, the method comprising:
receiving encoded data corresponding to a current frame to be decoded ([0065] discloses packet receiver 26 receives video signal to be decoded.);
a sampling parameter corresponding to the current frame, and determining downsampling information corresponding to the current frame according to the sampling parameter (The header packet contains information of a reduced (downsampled) image frame content in the relay image frame, which is sent to the decoder along with the video itself, as disclosed in [0032].), 
decoding the encoded data according to the downsampling information corresponding to the video to be decoded to obtain a corresponding decoded video frame ([0068] discloses the decoder 23 decompresses the relay image frame.).
Peng does not disclose:
wherein determining the downsampling information comprises:
in response to determining the input video frame includes a B-frame, selecting a first downsampling proportion for the B-frame; and
in response to determining the input video frame includes a P-frame, selecting a second downsampling proportion for the P-frame, the second downsampling proportion is lower than the first downsampling proportion, and the first and the second downsampling proportions are part of the downsampling information; and; 
However, Liao discloses in a prior art reference directed to transcoding a source media format into a target format having a constant quality level, that it was known in the art that B-frames allow for more compression than either I-frames or P-frames, because of their higher use of spatial correlation, and that B-frames are never used as reference frames (Column 13, lines 1-15).
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to modify the disclosure of Peng to include the further features of using a higher downsampling ratio for B-frames than for P-frames, based on the disclosure of Liao that B and P-frames were known in the video compression art to have differing compression levels, with B-frames never serving as reference frames.  Such a teaching would have suggested to one of ordinary skill in the art to downscale the source image frames of Peng to differing degrees based on their frame type (e.g. B-frame, P-frame), with the B-frames subject to greater downscaling, because the B-frames’ non-eligibility as reference frames makes them suitable candidates for higher downsampling ratios.  Strongly 
The combination of Peng, in view of Liao does not disclose:
wherein determining the downsampling information further comprises:
obtaining an application type corresponding to the input video frame, and
obtaining hardware processing capabilities of two communication parties in
response to determining the application type is a real-time application type, 
However Lamarca discloses in an analogous art directed to context-based spectrum management for wireless communication a determination module that determines level-of-service preference for a user device, in which the preference is associated with an application type (See [0016], where preference module is disclosed as storing quality preferences associated with applications.).  Lamarka further discloses a device capability determination module 206 at a client device 102, as shown in figure 2.
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to provide a preference determination module as disclosed in Lamarka, within the video processing method of Peng, in order to allow the resolution adjustment in Peng to occur based on a receiving client device’s application type running, in addition to the bandwidth considerations disclosed in Peng, thereby improving the encoder’s ability to adjust video quality as needed to changing 
The combination of Peng in view of Liao in view of Lamarka does not disclose explicitly
wherein determining the downsampling information further comprises:
the real-time application type including a real-time video call application, and the two communication parties engage in the real-time video call to each other as two call terminals: and
determining a downsampling method according to the hardware processing capabilities of the two communication parties;
However Fineberg discloses:
wherein determining the downsampling information further comprises:
obtaining an application type corresponding to the input video frame, and
obtaining hardware processing capabilities of two communication parties in
response to determining the application type is a real-time application type (See flowharct in figure 11, “establish a communication between two users” at 1102, and “determine device capabilities” at 1108, as a user moves to a new location.),
the real-time application type including a real-time video call application (See column 4, lines 25-29, ‘initiate a video call’.), and the two communication parties engage in the real-time video call to each other as two call terminals See figure 6, showing two users with functionally grouped devices allowing a two-way video call.): and
determining a downsampling method according to the hardware processing capabilities of the two communication parties (See column 21, lines 46-56, where “reducing a resolution” based on device capabilities.);
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to configure the video downsampling method of Peng in view of Liao in view of Fineberg in a two-way video call application, as suggested by Fineberg, to determine device capabilities, and to further determine a resolution based on device capabilities at both ends, in order to provide flexible and seamless communication in a video call context, by tracking and grouping devices based on their functions and capabilities (Fineberg column 2, 11-28).

the method according to claim 10, wherein the downsampling information comprises a downsampling proportion (As further disclosed in [0047], a predetermined factor scale element (1/k)^n is used for signaling a downsampling ratio.); the sampling parameter comprises at least one of: frame information of the input video frame and encoding information of a preceding video frame corresponding to the input video frame (See [0076] and [0077]); 

Regarding claim 13, the combination of Peng, in view of Liao in view of Lamarca in view of Fineberg discloses the limitations of claim 12, upon which depends claim 13.  This combination, specifically Peng, further discloses: the method according to claim 12, wherein the encoding information of the preceding video frame comprises resolution information of the preceding video frame ([0077] discloses encoding controller 12 retrieves previous frame stored in encoder 13, and sends commands to header packer to that the bit stream is output according to source image frame.)

Regarding claim 19, Peng discloses: a non-transitory computer-readable storage medium, storing a computer program, the computer program, when executed by a processor, causing the processor to perform:
obtaining an input video frame (See [0037]; image grabber 10 in figure 4 obtains a source image frame from an image sequence, which may be at a maximum resolution that video encoder 13 can handle.);
obtaining, in response to a target processing method corresponding to the input video frame being a downsampling processing method, a sampling parameter corresponding to the input video frame, and determining downsampling information corresponding to the input video frame according to the sampling parameter, ([0075] discloses with respect to figure 11 performing a downsampling of a source image.  A sampling parameter corresponds to a header, which includes a scale element 103 containing information of an exponent of a predetermined factor used to scale down the image frame content, as disclosed in [0046].) 
encoding the input video frame according to the downsampling information to obtain encoded data corresponding to the input video frame ([0041] discloses encoder 13 receives relay image frame therefrom, and compresses the relay image frame and outputs in compressed form to header packer 14, which also packages scale factor.).
	Peng does not disclose:
wherein determining the downsampling information comprises:
in response to determining the input video frame includes a B-frame, selecting a first downsampling proportion for the B-frame; and
in response to determining the input video frame includes a P-frame, selecting a second downsampling proportion for the P-frame, the second downsampling proportion is lower than the first downsampling proportion, and the first and the second downsampling proportions are part of the downsampling information; and; and
However, Liao discloses in a prior art reference directed to transcoding a source media format into a target format having a constant quality level, that it was known in the art that B-frames allow for more compression than either I-frames or P-frames, because of their higher use of spatial correlation, and that B-frames are never used as reference frames (Column 13, lines 1-15).
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to modify the disclosure of Peng to include the further features of using a higher downsampling ratio for B-frames than for P-frames, based on the disclosure of Liao that B and P-frames were known in the video compression art to have differing compression levels, with B-frames 
The combination of Peng, in view of Liao does not disclose:
wherein determining the downsampling information further comprises:
obtaining an application type corresponding to the input video frame, and
obtaining hardware processing capabilities of two communication parties in
response to determining the application type is a real-time application type, 
However Lamarca discloses in an analogous art directed to context-based spectrum management for wireless communication a determination module that determines level-of-service preference for a user device, in which the preference is associated with an application type (See [0016], where preference module is disclosed as storing quality preferences associated with applications.).  Lamarka further discloses a device capability determination module 206 at a client device 102, as shown in figure 2.
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to provide a preference determination module as disclosed in Lamarka, within the video processing method of Peng, in order to allow the resolution adjustment in Peng to occur based on a receiving client device’s application type running, in addition to the bandwidth considerations disclosed in Peng, thereby improving the encoder’s ability to adjust video quality as needed to changing 
The combination of Peng in view of Liao in view of Lamarka does not disclose explicitly
wherein determining the downsampling information further comprises:
the real-time application type including a real-time video call application, and the two communication parties engage in the real-time video call to each other as two call terminals: and
determining a downsampling method according to the hardware processing capabilities of the two communication parties;
However Fineberg discloses:
wherein determining the downsampling information further comprises:
obtaining an application type corresponding to the input video frame, and
obtaining hardware processing capabilities of two communication parties in
response to determining the application type is a real-time application type (See flowharct in figure 11, “establish a communication between two users” at 1102, and “determine device capabilities” at 1108, as a user moves to a new location.),
the real-time application type including a real-time video call application (See column 4, lines 25-29, ‘initiate a video call’.), and the two communication parties engage in the real-time video call to each other as two call terminals See figure 6, showing two users with functionally grouped devices allowing a two-way video call.): and
determining a downsampling method according to the hardware processing capabilities of the two communication parties (See column 21, lines 46-56, where “reducing a resolution” based on device capabilities.);
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to configure the video downsampling method of Peng in view of Liao in view of Fineberg in a two-way video call application, as suggested by Fineberg, to determine device capabilities, and to further determine a resolution based on device capabilities at both ends, in order to 

Regarding claim 20, the combination of Peng in view of Liao in view of Lamarca in view of Fineberg discloses the limitations of claim 19, upon which depends claim 20.  This combination, specifically Peng, further discloses: the computer-readable storage medium of claim 19, the processor further performing:
receiving encoded data corresponding to a current frame to be decoded ([0065] discloses packet receiver 26 receives video signal to be decoded.);
obtaining, in response to a target processing method corresponding to the current frame being downsampling processing method, a sampling parameter corresponding to the current frame, and determining downsampling information corresponding to the current frame according to the sampling parameter (The header packet contains information of a reduced (downsampled) image frame content in the relay image frame, which is sent to the decoder along with the video itself, as disclosed in [0032]); and
decoding the encoded data according to the downsampling information corresponding to the video to be decoded to obtain a corresponding decoded video frame ([0068] discloses the decoder 23 decompresses the relay image frame.).

Regarding claim 23, the combination of Peng in view of Liao, in view of Lamarca, in view of Fineberg, discloses the limitations of claim 1, upon which depends claim 23.  This combination, specifically Fineberg, explicitly discloses: the method according to claim 1, wherein the two communication parties are each with both encoding and decoding functionalities via the real-time application type (Figure 6 schematically illustrates two-way video communication using functionally .

Claims 7, 8, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Peng, in view of Liao, in view of Lamarca, in view of Fineberg, in further view of Shi US 2011/0170608 A1.

Regarding claim 7, the combination of Peng in view of Liao, in view of Lamarca, in view of Fineberg, discloses the limitations of claim 1, upon which depends claim 7.  This combination, specifically Peng, further discloses: the method according to claim 1, wherein the downsampling information comprises a downsampling proportion ([0047] discloses a scale element and ratio element are set to determine the degree of sampling for a frame corresponding to the header information.), and the encoding the input video frame according to the downsampling information to obtain encoded data corresponding to the input video frame comprises:
processing the input video frame according to the downsampling proportion to obtain a current frame to be encoded ([0048] discloses predetermined factor of scale element is used to decrease resolution of source image frames to obtain relay frame.);
Peng does not disclose explicitly:
obtaining a reference frame corresponding to the current frame; and
encoding the current frame according to the reference frame to obtain the encoded data corresponding to the input video frame.
However in an analogous art Shi discloses a downsampling transcoder which uses a reference frame to encode the residual of a current, downsampled frame, as disclosed in [0150].


Regarding claim 8, the combination of Peng, in view of Liao, in view of Lamarca, in view of Fineberg, in view Shi of discloses the limitations of claim 7, upon which depends claim 8.  This combination, specifically Peng, further discloses: the method according to claim 7, wherein the encoding the current frame according to the reference frame to obtain the encoded data corresponding to the input video frame comprises:
obtaining the downsampling proportion corresponding to the current frame ([0047] discloses obtaining a downsampling proportion, referred to as scale element.), 
This combination, specifically Shi, further discloses:
and processing the reference frame according to the downsampling proportion to obtain a target reference frame ([0054] discloses performing residual prediction on a full resolution frame to enhance motion estimation for a downsampled version of the frame.); and
encoding the current frame according to the target reference frame to obtain the encoded data corresponding to the input video frame (See step 406, figure 10.).

Regarding claim 16, the combination of Peng in view of Liao, in view of Lamarca, in view of Fineberg, discloses the limitations of claim 10, upon which depends claim 16.  This combination, specifically Peng, further discloses: the method according to claim 10, wherein the downsampling information comprises a downsampling proportion ([0047] discloses a scale element and ratio element are set to determine the degree of sampling for a frame corresponding to the header information.), and the encoding the input video frame according to the downsampling information to obtain encoded data corresponding to the input video frame comprises:
processing the input video frame according to the downsampling proportion to obtain a current frame to be encoded ([0048] discloses predetermined factor of scale element is used to decrease resolution of source image frames to obtain relay frame.);
Peng does not disclose explicitly:
obtaining a reference frame corresponding to the current frame; and
encoding the current frame according to the reference frame to obtain the encoded data corresponding to the input video frame.
However in an analogous art Shi discloses a downsampling transcoder which uses a reference frame to encode the residual of a current, downsampled frame, as disclosed in [0150].
It would have been obvious to one having ordinary skill in the art before the applicant’s effective filing date to obtain the use of a reference frame for a current frame, in order to encode the current frame more efficiently (Shi [0054]).

Regarding claim 17, the combination of Peng, in view of Liao, in view of Lamarca, in view of Fineberg, in view Shi of discloses the limitations of claim 16, upon which depends claim 17.  This combination, specifically Peng, further discloses: the method according to claim 7, wherein the encoding the current frame according to the reference frame to obtain the encoded data corresponding to the input video frame comprises:
obtaining the downsampling proportion corresponding to the current frame ([0047] discloses obtaining a downsampling proportion, referred to as scale element.), 
This combination, specifically Shi, further discloses:
and processing the reference frame according to the downsampling proportion to obtain a target reference frame ([0054] discloses performing residual prediction on a full resolution frame to enhance motion estimation for a downsampled version of the frame.); and
encoding the current frame according to the target reference frame to obtain the encoded data corresponding to the input video frame (See step 406, figure 10.).

Regarding claim 18, the combination of Peng, in view of Liao, in view of Lamarca, in view of Fineberg, in view of Shi discloses the limitations of claim 16, upon which depends claim 18.  This combination, specifically Peng, further discloses:  the method according to claim 16, wherein the downsampling information further comprises: a downsampling method ([0046] discloses a data structure included in the header includes a scale element 103 containing information of a predetermined factor used to scale down the image frame content from the source image frame.); and the upsampling the reconstructed video frame according to an upsampling proportion corresponding to the downsampling proportion to obtain the decoded video frame comprises:
upsampling the reconstructed video frame according to the upsampling proportion corresponding to the downsampling proportion by using an upsampling method corresponding to the downsampling method to obtain the decoded video frame ([0071] discloses upsampling a decoded restored image frame back to the original resolution.).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Peng, in view of Liao, in view of Larmarca in view of Fineberg, in further view of Rezvani, US 10,375,534 B2.

Regarding claim 21, the combination of Peng, in view of Liao, in view of Lamarca in view of Fineberg discloses the limitations of claim 1, upon which depends claim 21.  This combination does not the method according to claim 1, wherein the input video frame is a first input video frame corresponding to a first application program running on the computer device, the method further comprises:
obtaining a second input video frame corresponding to a second application program running on the computer device, the second application program being different than the first application program;
encoding the first input video frame according to a first downsampling method, and encoding the second input video frame according to a second downsampling method, the first downsampling method is different than the second downsampling method, and the first and the second downsampling methods are part of the downsampling information.
However, in an analogous prior art directed to techniques for sharing a video over a low-bandwidth channel (abstract), such as a short message service (SMS) channel, Rezvani discloses in column 12, lines 55-67 that, in cases where video does not need to be transmitted in real time, further techniques can be utilized to compress video data, to further reduce the transmission bitrate.
In the context of Peng, it would have been obvious to one having ordinary skill in the art at the time of the applicant’s effective filing date to utilize a higher complexity, higher compression ratio downsampling method in a non-real-time application than in a real time application, as suggested by Rezvani, in order to further conserve bandwidth by taking advantage of a time delay between transmission and display of a video stream to use compression techniques that are more time consuming than permissible for real time use, but which provide enhanced compression (Rezvani, col. 13, lines 55-65).

Regarding claim 22, the combination of Peng, in view of Liao, in view of Lamarca in view of Fineberg discloses the limitations of claim 21, upon which depends claim 22.  This combination, the method according to claim 21, wherein the first application program includes a real-time application program, and the second application program includes a non-real-time application program (Column 12, lines 55-67).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Peng, in view of Liao, in view of Larmarca in view of Fineberg, in further view of Lee, US 2014/0328382 A1

Regarding claim 24, the combination of Peng in view of Liao, in view of Lamarca, in view of Fineberg, discloses the limitations of claim 1, upon which depends claim 24.  This combination does not disclose: the method according to claim 1, further comprising:
obtaining a correspondence between candidate hardware processing capabilities and candidate downsampling methods;
storing the correspondence as a preset; and
determining the downsampling method further according to the correspondence.
However Lee discloses:
obtaining a correspondence between candidate hardware processing capabilities and candidate downsampling methods (Table 1 in Lee illustrates device groups classified according to capabilities and corresponding resolution settings.  As explained [0024], a server classifies devices on the network according to their respective capabilities, and determines what fps and resolution each device can support based thereon.);
storing the correspondence as a preset (See table 1); and
determining the downsampling method further according to the correspondence (Lee discloses in [0019] last 8 lines that a server may iterate the identifying of available candidate scalability layers, corresponding to respective resolution and frame rate settings.).
.

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 25 recites: The method according to claim 1, wherein the sampling parameter includes an average of resolutions of a plurality of preceding video frames.
	Although the prior art, Peng, discloses it was known to downsample real-time video in response to changing bandwidth ([0013]), and Liao further suggests it would have been obvious in this context to use a higher downsampling proportion parameter for B frames than for P frames, there is no disclosure or suggestion in the prior art to base this downsampling parameter information on an average historical resolution of preceding frames, as claimed in claim 25.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE M LOTFI/Examiner, Art Unit 2425